DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-17 of USPN 10915795. Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 1 of the instant application against Claim 1 of USPN 10915795).


Claim
Application#17137765
Claim
USPN # 10915795
1
A computer-implemented method, the method comprising:
1
A computer-implemented method, the method comprising
1
obtaining a group of classification labels and corresponding confidence values for at least one object identified within an image using a computer-based object recognition technique; generating a conversation with a user to resolve ambiguity among two or more of the classification labels in the group,
1
initiating a conversation with a user for resolving ambiguity among a group of two or more classification labels corresponding to at least one object in an image, wherein each of the two or more classification labels is associated with a corresponding confidence value;
1
wherein said generating comprises iteratively performing the following when (i) each of the confidence values is below a first threshold value or (ii) two or more of the confidence values are above the first threshold value: using a wordweb to identify one or more properties that distinguish between at least a first one of the classification labels and at least a second one of the classification labels within the group, ranking the identified one or more properties based at least in part on which of the properties is capable of reducing the length of the conversation,
1
iteratively performing, when (i) each of the confidence values is below a first threshold value or (ii) two or more of the confidence values are above the first threshold value: using a wordweb to identify one or more properties that distinguish between at least a first one of the classification labels and at least a second one of the classification labels within the group, ranking the identified one or more properties based on at least one of: which of the properties the user is most likely to understand, and which of the properties is capable of reducing the length of the conversation, selecting the property having the highest rank to generate a question to be presented to the user,


generating and outputting a question to the user based on the property having the highest rank, and filtering at least one of the first classification label and the second classification label, based at least in part on user input received in response to said outputting;  and in response to determining that only one of the confidence values exceeds the first threshold value, classifying the at least one object using the classification label corresponding to the one confidence value that exceeds the first threshold value;


and filtering at least one of the first classification label and the second classification label, based at least in part on user input received in response to the question presented to the user; and when only one of the confidence values exceeds the first threshold value, classifying the at least one object using the classification label corresponding to the one confidence value that exceeds the first threshold value;

wherein the method is carried out by at least one computing device.

wherein the method is carried out by at least one computing device.


Claim 2 of the instant application is equivalent in scope with Claim 2 of USPN 10915795.

Claim 3 of the instant application is equivalent in scope with Claim 3 of USPN 10915795.

Claims 4-5 of the instant application is equivalent in scope with Claims 4-5 of USPN 10915795.


Claim 6 of the instant application is equivalent in scope with Claim 6 of USPN 10915795.

Claim 7 of the instant application is equivalent in scope with Claim 7 of USPN 10915795.

Claim 8 of the instant application is equivalent in scope with Claim 8 of USPN 10915795.

Claim 9 of the instant application is equivalent in scope with Claim 9 of USPN 10915795.

Claim 10 of the instant application is equivalent in scope with Claim 10 of USPN 10915795.

Claim 11 of the instant application is equivalent in scope with Claim 11 of USPN 10915795.

Claim 12 of the instant application is equivalent in scope with Claim 12 of USPN 10915795.

Claim 13 of the instant application is equivalent in scope with Claim 13 of USPN 10915795.

Claim 14 of the instant application is equivalent in scope with Claim 14 of USPN 10915795.

Claims 15-16 of the instant application is equivalent in scope with Claims 15-16 of USPN 10915795.

Claim 18 of the instant application is equivalent in scope with Claim 17 of USPN 10915795.

Claims 17 and 19-20 are also rejected because they are dependent on independent claims that are rejected on the ground of nonstatutory obviousness-type double patenting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666